Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00897-CR

                                        IN RE Robert ROBERTS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 15, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 31, 2019, relator filed a petition for writ of mandamus. After considering

the petition, this court concludes relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM

Do not publish




1
 This proceeding arises out of Cause No. 2019CR6881, styled The State of Texas v. Robert Roberts, pending in the
226th Judicial District Court, Bexar County, Texas, the Honorable Velia J. Meza presiding.